Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-15-00307-CV

                            AUTOZONE, INC. and Autozoners, L.L.C.,
                                       Appellants

                                                 v.

                                          Mario FLORES,
                                             Appellee

                     From the 229th Judicial District Court, Starr County, Texas
                                     Trial Court No. DC-15-6
                            Honorable Ana Lisa Garza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 9, 2015

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal with each party bearing its own costs.

Appellant’s counsel has certified that she has conferred with opposing counsel who does not

oppose the motion. Accordingly, we grant the motion. See TEX. R. APP. P. 42.1(a)(1). All costs of

appeal are taxed against the party who incurred them. See TEX. R. APP. P. 42.1(d).

                                                  PER CURIAM